                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                   Plaintiff,                           Case No. 8:12CR425

     vs.
                                                                  Order
JOSEPH BUTTERCASE,

                   Defendant.



    Before the Court is the request for transcript of hearing held on March 20, 2015

    IT IS ORDERED:

    1.     The request for transcript, filing [116] is granted.

    2.     Joseph Buttercase is advised that the cost of the transcript is $40.15 for a
           30-day preparation and $53.35 for 7-day expedited preparation. To proceed
           with this request, payment should be sent to the Clerk of Court. Should the
           cost of the transcript exceed this amount, the requestor will be required to
           pay the difference. Likewise, should the cost of the transcript be less than
           $40.15 for 30-day preparation, or less than $53.35 for 7-day expedited
           preparation, a refund check will be issued.

    3.     Upon receipt of the payment, the Clerk of Court is ordered to prepare a
           transcript of the hearing held on 03/20/2015 and to file the transcript under
           SEAL. A copy of this order should also be mailed to Joseph Buttercase.

    DATED: April 16, 2019

                                               BY THE COURT:


                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
